DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment	
Claims 1 & 3-12 are pending on the application, of which claims 1, 3, & 7 are amended and claims 2 and 13 are cancelled.
In light of the amendments to the claims, all previous rejections are withdrawn, but for the rejection to claim 3 under 35 U.S.C. 112(b). See “Claim Rejections - 35 USC § 112” section below for further explanation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The term “stable” is being interpreted under its plain meaning of “not changing or fluctuating” (see https://www.merriam-webster.com/dictionary/stable, adjective 1b).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyance member” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, although applicant has removed the language “away from this latter”, it has not been replaced with language that renders the claim definite. Specifically, applicant states that “the delivery manifold moves perpendicular to the optical surface away from the optical surface between the first and second positions”. It is unclear if applicant is stating that the manifold moves away when travelling from the first position to the second position, the second position to the first position, or whenever the manifold travels to/from either position it is always moving away from the optical surface. For examination purposes the limitation will be interpreted as the delivery manifold moves away from the optical surface when moving from the first position to the second position, as seen by Figs.3-6 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruver (US20160282468A1) in view of Puibaraud (EP1726498B1), evidentiary reference Rice (US20180015908A1), and/or Zhao (US20170036647A1).
Gruver discloses a lidar sensor, i.e. optical sensor, (Fig.2A) for a vehicle (abstract), wherein the optical sensor is at least partially delimited by an optical surface (Fig.2A ref 250). The optical surface has a shape and orientation defining a detection field of the optical sensor (see Fig.2A). The optical surface is a curved optical surface (Fig.2A ref 250) and the lidar sensor has a rectangular shaped front portion (see Fig.2A near ref 250). Gruver does not disclose a cleaning device for the optical surface, however such a cleaning device is known in the art, as evidenced by Puibaraud.
Puibaraud discloses an art related optical assembly for a motor vehicle [0001]. The assembly has a housing (Figs.1, 4, & 7-8 ref 12) with a retractable cleaning device (see title). The optical surface has a curved optical element [0026] and a retractable manifold (see Figs.1, 3, & 5-8 ref 28) of the cleaning device matches the curved shape (see Figs.1, 3, & 5-8). The manifold has at least some portion which comprises a bar-shaped member (Fig. 1, 3, & 5-8 ref 28 having bar shaped portions) which extends along an edge of the optical surface (see Figs.1, 3, & 5-8) and has a plurality of delivery orifices (see Figs.1, 3, & 5-8 ref 30). The manifold is moveable relative to the surface (best seen in Figs.3 & 5-8) between a retracted position (first position) that does not deliver fluid and a deployed position (second position) which delivers fluid to the surface [0002, 0039-0042 & 0060]. Puibaraud and Gruver are related as components of vehicles. Further, lidar sensors for vehicles are known to require cleaning (evidentiary reference Rice [0017 & 0028]). Thus, Puibaraud and Gruver are further related as vehicle components that require cleaning. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to provide the cleaning system of Puibaraud to the lidar sensor of Gruver in order to clean the lidar sensor, as is commonly known in the art. Such a modification would provide the retractable washing device of Puibaraud on the housing of Gruver (see Fig.2A ref 210) in a similar manner that the retractable device of Puibaraud is attached to the housing of the headlight assembly. Implementing a known structure (retractable washing device) for a known desired purpose (cleaning a lidar sensor on a vehicle) is within the purview of one of ordinary skill in the art. Although references are made to Figs.1-6 of Puibaraud, these are only for the purposes of showcasing the components recited to in better angles. The modification contemplated is the washing device of Figs.7 or 8 of Puibaraud to the housing of Gruver. It is noted, that the manifold would be outside a detection field of the optical sensor when between the first and second position. More specifically, in the case in which the manifold moves a small amount away from the first position (e.g. a miniscule amount of movement when the fluid is starting to be supplied) the manifold would still be mostly within the recessed portion from where it extends outward (see Puibaraud Figs.7-8).
Assuming arguendo that the modification does not explicitly disclose or showcase the manifold is outside a detection field of the sensor when between the first and second position, but such a feature is well-known and/or obvious in view of Zhao.
Zhao discloses an art related sensor and lens assembly (abstract) for a vehicle [0003] wherein it is known that providing a nozzle within a field of view of the sensor may block its monitoring potential [0015]. Zhao further discloses that utilizing low profile nozzles and provide their spray almost parallel to the optical surface [0089] can eliminate field of view issues [0028].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Gruver to reduce the profile of the nozzles and extension distance of the manifold to provide a nearly parallel spray in order to eliminate field of view issues (Zhao [0028 & 0058]).
As to Claim 3, Modified Gruver teaches the system of claim 1, wherein the manifold moves perpendicularly away from the optical surface when moving from the first position to the second position (Puibaraud [0002]).
As to Claims 4-5, Modified Gruver teaches the system of claim 1, wherein the optical surface has a curved optical element (Puibaraud [0026] & Gruver Fig.2A) and a retractable manifold (Puibaraud see Figs.1, 3, & 5-8 ref 28) of the cleaning device matches the curved shape (Puibaraud see Figs.1, 3, & 5-8; also [0035 & 0064]).
As to Claim 6, Modified Gruver teaches the system of claim 4, wherein the delivery manifold is arranged on at least one side of a housing (Puibaraud see Figs.1 & 7-8 ref 12, see housing portion; Fig.7 a bottom side; Fig.8, the outside) and parallel to the plane containing the curvature (Puibaraud see Figs.3 & 5-7, see also Fig.8 curvature of the manifold being parallel on either the up-down direction or left-right direction).
As to Claim 7, Modified Gruver teaches the system of claim 1, wherein the delivery manifold and the optical surface are substantially continuous when the manifold is in the first position (Puibaraud see Figs.2, 5, & 7-8, also [0059]).
As to Claim 8, Modified Gruver teaches the system of claim 1, wherein the delivery manifold is linked to a conveyance member (Puibaraud Figs.3 & 5-8 ref 32; [0039-0042]) attached to a housing (Puibaraud Figs.1-4 & 7-8 ref 12, see housing portion).
As to Claim 9, Modified Gruver teaches the system of claim 8, wherein the position of the conveyance member is stable relative to the optical surface (Puibaraud best seen in Figs.5-6 ref 32, specifically ref 36, also [0039]).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruver (US20160282468A1) in view of Puibaraud (EP1726498B1), evidentiary reference Rice (US20180015908A1), and/or Zhao (US20170036647A1) as applied to claims 1 & 8 above and further in view of Okada (US20150331106A1) and/or Hall (USRE46672E1).
As to Claim 10, Modified Gruver teaches the system of claim 1, wherein the optical surface has an emitter portion and a receiver portion (Gruver Figs.2A-2B see refs 204/206). Assuming arguendo that the emitter and receiver portions must be structurally separate portions, the following alternative rejection is provided. Lidar sensors with different portions for receiving and emitting light is known in the art, as evidenced by Okada or Hall.
Hall discloses an art related Lidar sensor (abstract) for an autonomous vehicle (Col.1 lines 55-60) wherein inclusion of two lens portions, one for emitting and another for receiving, can reduce the blind spot of the lidar sensor (Col.8 line 50 to Col.9 line 20). Okada discloses an art related photoelectric (e.g. lidar) sensor (abstract), wherein even single piece lenses for emitting and receiving light have distinct portions for the receiving (Fig.3 ref 10) and emitting (Fig.3 ref 11) light for high detection accuracy [0052].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Gruver such that the lens has at least two lens portions, one for emitting and one for receiving, in order to reduce a blind spot (Hall Col.8 line 59 to Col.9 line 20). Alternatively, utilizing a single lens piece with distinct emitter and receiving portions is known to increase accuracy (Okada [0052]), thus a skilled artisan would modify the lens of Gruver to include such distinct portions.
As to Claim 11, Modified Gruver teaches the system of claim 8, wherein the optical surface has an emitter portion and a receiver portion (Gruver Figs.2A-2B see refs 204/206). The conveyance member is attached to a receiving face of the housing that extends from an edge of the emitter portion (see Puibaraud Figs.7-8, the conveyance member attaches to a face of the housing near an edge of an optical surface). Assuming arguendo that the emitter and receiver portions must be structurally separate portions, the following alternative rejection is provided. Lidar sensors with different portions for receiving and emitting light is known in the art, as evidenced by Okada or Hall.
Hall discloses an art related Lidar sensor (abstract) for an autonomous vehicle (Col.1 lines 55-60) wherein inclusion of two lens portions, one for emitting and another for receiving, can reduce the blind spot of the lidar sensor (Col.8 line 50 to Col.9 line 20). Okada discloses an art related photoelectric (e.g. lidar) sensor (abstract), wherein even single piece lenses for emitting and receiving light have distinct portions for the receiving (Fig.3 ref 10) and emitting (Fig.3 ref 11) light for high detection accuracy [0052].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Gruver such that the lens has at least two lens portions, one for emitting and one for receiving, in order to reduce a blind spot (Hall Col.8 line 59 to Col.9 line 20). Alternatively, utilizing a single lens piece with distinct emitter and receiving portions is known to increase accuracy (Okada [0052]), thus a skilled artisan would modify the lens of Gruver to include such distinct portions.
As to Claim 12, Modified Gruver teaches the system of claim 10, wherein the manifold in the first position is close to the emitter portion (see Puibaraud Figs.7-8 the second position is farther away from the optical surface and consequently the emitter portion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies (US20170313287A1) discloses a sensor cleaning system with a moving manifold (see Figs.1-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Costa (US4752032A) discloses a headlight cleaner with a contour fitting frame (see Figs.3-4) along a transparent optical surface.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (US20150353024A1) discloses a vehicle mounted sensor cleaning system wherein nozzles are placed outside a field of view of a camera (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito (US20200298283A1) discloses a sensor cleaning device having a single line which splits to two nozzles (i.e. manifold) and a curved mount upon which manifolds sit to spray a sensor surface (Figs.9-11).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dreiocker (US20160272163A1) discloses a camera assembly with a nozzle mounted almost continuously with the camera lens (see Figs.2-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishiyama (US20010030874A1) discloses a headlight cleaning assembly wherein a nozzle is flush with the transparent element it cleans (Figs.1 & 13-15).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robert (FR2681031A1) discloses a headlight cleaning assembly with manifolds that match the curve of the headlight and are moveable via a conveyance member (see all Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delp (US20180031706A1) Figs.6-7, Gilliland (US20120154785A1) Figs.5-6, Nakajima (US20150029487A1) Figs.3-4, Klar (US20190267705A1) Figs.1-5, Prince (US20090109559A1) Figs.1 & 4-5 all disclose optical sensor with receiving and emitting portions and optical surfaces with different possible configurations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chupp (US10099658B1) discloses a curved overhead spray bar assembly for an optical surface (Figs.1-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silc (US20160375876A1) discloses a sensor assembly having a rectangular optical surface which delimits a sensor (Fig.3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711